Citation Nr: 1219624	
Decision Date: 06/05/12    Archive Date: 06/13/12

DOCKET NO.  09-09 402	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, Montana


THE ISSUE

Entitlement to an initial compensable rating for left shoulder strain.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel 


INTRODUCTION

The Veteran had active military service from May 1988 to May 1992.       

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an April 2008 rating action by the Department of Veterans Affairs (VA) Regional Office (RO) located in Fort Harrison, Montana.              

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence. 


FINDING OF FACT

The Veteran's service-connected left shoulder strain has been productive of slight limitation of motion of the left arm; however, she maintains motion well above the shoulder level and there is no clinical or x-ray evidence of dislocation, nonunion or malunion of the clavicle or scapula; there is also no x-ray evidence of arthritis.  


CONCLUSION OF LAW

The criteria for an initial compensable rating for left shoulder strain have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5024, 5021 (2011).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  

Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.

In Fenderson v. West, 12 Vet. App. 119, 126 (1999), the Court of Appeals for Veterans' Claims (Court) noted a distinction between an appeal involving the Veteran's disagreement with the initial rating assigned at the time a disability is service connected.  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994). However, where, as here, the question for consideration is propriety of the initial evaluations assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of "staged rating" is required.  See Fenderson, 12 Vet. App. at 126.  

The Veteran's service treatment records show that in July 1989, she was treated for left shoulder pain of two days duration.  The diagnosis was musculoskeletal strain of the left shoulder.

The Veteran filed her claim for service connection for a left shoulder disability in August 2007.  

A VA examination was conducted in February 2008.  At that time, the Veteran stated that she had injured her left shoulder during service and subsequently developed chronic pain in her left shoulder.  She noted that she treated her left shoulder pain with non-steroidal anti-inflammatory drugs (NSAIDs) and received a cortisone injection in 2003.  According to the Veteran, she was right-handed.  

Upon physical examination, in regard to range of motion of the left shoulder, flexion was to 180 degrees; abduction was to 180 degrees; external rotation was to 90 degrees; and internal rotation was to 90 degrees.  There was no additional limitation of motion on repetitive use.  There was no inflammatory arthritis, recurrent shoulder dislocation, or joint ankylosis.  X-rays of the left shoulder were reported to be normal.  Following the physical examination and a review of the x-rays, the examiner diagnosed the Veteran with left shoulder strain.  He noted that "pain" was the only limitation of function.  The examiner stated that the Veteran's left shoulder pain had significant effects on her occupational activities.  He also noted that her left shoulder pain had moderate effects on the following daily activities: chores, shopping, exercise, sports, and recreation.  There were no effects with traveling, feeding, bathing, dressing, toileting, and grooming.  The examiner linked the Veteran's currently diagnosed left shoulder strain to her in-service treatment for a musculoskeletal strain of the left shoulder.      

In an April 2008 rating action, the RO granted service connection for left shoulder strain and assigned a noncompensable disability rating under Diagnostic Codes 5201-5024, effective from August 28, 2007.  

Tenosynovitis is rated based upon limitation of motion of the affected joint, as arthritis, degenerative.  38 C.F.R § 4.71a, Diagnostic Code 5024.

Disabilities of the shoulder and arm are rated under Diagnostic Codes 5200 through 5203.  Normal ranges of upper extremity motion are defined by VA regulation as follows: forward elevation (flexion) from zero to 180 degrees; abduction from zero to 180 degrees; and internal and external rotation to 90 degrees.  Lifting the arm to shoulder level is lifting it to 90 degrees.  See 38 C.F.R. § 4.71, Plate I.

Diagnostic Code 5201 provides that limitation of motion of the minor arm at shoulder level warrants a 20 percent disability rating.  Limitation of motion of the minor arm midway between the side and shoulder level warrants a 20 percent disability rating.  Limitation of motion of the minor arm to 25 degrees from the side warrants a maximum 30 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5201.

The Court has considered the question of functional loss as it relates to the adequacy of assigned disability ratings.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  In DeLuca, the Court held that it is not enough for an examiner to state a range of motion.  Rather, 38 C.F.R. § 4.40 requires consideration of factors such as lack of normal endurance, function loss due to pain, and pain on use, including pain during flare-ups.  The Court also held that 38 C.F.R. § 4.45 required consideration of weakened movement, excess fatigability, and incoordination.  Moreover, the Court stated that there must be a full description of the effects of the disability on the veteran's ordinary activity.  38 C.F.R. § 4.10.

The Veteran maintains that because she has discomfort in her left shoulder, a compensable rating is warranted.  In this regard, lay statements are considered to be competent evidence when describing symptoms of a disease or disability or an event.  However, symptoms must be viewed in conjunction with the objective medical evidence of record. 

In this case, there is a preponderance of evidence against the Veteran's claim for an initial compensable rating for her left shoulder strain.  In this regard, the Board notes that a compensable rating under Diagnostic Code 5201 requires limitation of motion of the arm to the shoulder level, to midway between the side and shoulder level, or to 25 degrees from the side.  The record contains no evidence of any such limitation of motion.  In the February 2008 VA examination, the Veteran had full range of motion of the left shoulder.  In addition, in an October 2008 VA examination, although there was some limitation of motion, forward flexion was still to 165 degrees and abduction was to 175 degrees.  Moreover, external rotation was to 90 degrees and internal rotation was to 78 degrees.  The Board further observes that in a February 2010 VA examination, active forward flexion was to 160 degrees; active abduction was to 150 degrees; external rotation was to 90 degrees; and internal rotation was to 70 degrees.  Thus, the Veteran is not entitled to an initial compensable rating under Diagnostic Code 5201 at any point in the appeal period.

The Board has considered 38 C.F.R. §§ 4.40, 4.45, 4.59 and DeLuca (which actually addressed the issue of a service connected shoulder problem), supra. However, there is a preponderance of evidence against a finding that the Veteran has any additional limitation of motion of the left shoulder or arm due to pain or flare-ups of pain, supported by objective findings, to a degree that would support a compensable rating (i.e., limitation of motion of the arm that more nearly approximates 90 degrees or the arm motion limited to the shoulder level), nor is there medical evidence of fatigability, weakness, or incoordination that results in such additional limitation of motion of the left arm.  

In this regard, the Board recognizes that in the October 2008 VA examination, the Veteran had mild complaints of pain upon range of motion.  In addition, the examiner noted that there was mild tenderness to palpation of the acromioclavicular (AC) joint, as well as tenderness of the lateral trapezius superior to the scapular and the rhomboids.  However, upon repetition, there was no change in range of motion.  The Board further observes that in the February 2010 VA examination, the Veteran had some tenderness over the left AC joint and over the short head of the biceps muscle on the left.  There was also mild tenderness over the coracoacromial joint and posterior instability testing was positive on the left.  However, there was no inferior instability demonstrated and active range of motion demonstrated no crepitations or popping.  Moreover, following repetitive motion testing, the Veteran's active forward flexion actually increased to 185 degrees.  Thus, even when pain and other symptoms are accounted for there is no indication of functional limitation of the left arm at shoulder level.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, supra.  While the Veteran may have some highly limited problems associated with this disability, the evidence of record sides against a finding that this minimal problem meets the criteria of a 10 percent evaluation, even with consideration of pain and limitations of motion or any type of weakness caused by pain.  The post-service medical evidence, particularly the examinations cited above, took into consideration the Veteran's subjective complaints of pain and limitation cause by pain, however, this problem simply does not meet the requirements of a compensable evaluation under any diagnostic code that the Board has reviewed in the evaluation of this case, particularly regarding limitations of any motion in the shoulder caused by pain.  

For example, degenerative or traumatic arthritis (established by x-ray findings) will be rated on the basis of limitation of motion under the appropriate diagnostic code for the specific joints involved.  When there is some limitation of motion, but which would be noncompensable under a limitation-of-motion code, a 10 percent rating may be assigned for arthritis of a major joint.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010.  For purposes of rating disability from arthritis, the shoulder is considered a major joint.  38 C.F.R. § 4.45(f).  However, in this case, there is no evidence that the left shoulder joint is manifested by arthritis.  In fact, x-rays taken of the Veteran's left shoulder at the time of the February 2008 and February 2010 VA examinations were reported to be normal.  Therefore, these provisions are not applicable in the instant case.

The Board has considered whether other Diagnostic Codes might allow for a compensable disability rating.  The only other Diagnostic Codes available for rating the shoulder and arm are Diagnostic Codes 5200 through 5203.  Any evaluation under Diagnostic Code 5200 requires ankylosis of the scapulohumeral articulation, which was not shown by the evidence of record.  A rating under Diagnostic Code 5202 is not warranted because it relates to disabilities of the humerus, which are not shown in the evidence of record.  Under Diagnostic Code 5203, a compensable rating requires either malunion of the clavicle or scapula, or nonunion of the clavicle or scapula without loose movement.  Service connection is not in effect for such bony abnormalities and, in any event, neither of these is shown by the evidence of record.  

The Board recognizes that in the October 2008 VA examination report and January 2009 addendum to the report, a VA examiner, E.H., M.D., stated that the Veteran's current left shoulder disability, diagnosed as myofascial pain syndrome, was not a part of her service-connected left shoulder strain because it was not related to her in-service musculoskeletal strain.  In this regard, Dr. H. noted that the evidence of record showed that beginning in 1996, the Veteran was diagnosed with other disabilities of the left shoulder; specifically trapezius strain, bilateral impingement, and bursitis.  In addition, private medical records showed that in December 2003, a magnetic resonance imaging (MRI) was taken of the Veteran's left shoulder and was reported to show AC joint arthrosis and subacromial and subdeltoid bursitis and adhesive capsulitis.  Dr. H. indicated that although the Veteran was treated for a left shoulder strain during service, she had not been treated for a strain post-service.  Rather, she was treated for bursitis, impingement, and inflammation of the AC and subacromial joints, and Dr. H. opined that those pathologies were different from the pathology of a strain.  It was Dr. H.'s opinion that the Veteran's current left shoulder pathologies were not related to her in-service left shoulder strain.  Clearly, this opinion only provide evidence against this claim of some probative weight.  However, because Dr. H. noted that her opinion was speculative, the RO obtained another VA opinion in February 2010.  

In the February 2010 VA examination report, the VA examiner diagnosed the Veteran with the following: (1) left shoulder glenoid labrum tear with sequela (pain, instability, and decreased motion), and (2) myofascial pain, mild, left trapezius secondary to diagnosis number 1.  The examiner interpreted the December 2003 MRI as showing a SLAP lesion, type 2, which was known as a superior labrum anterior to posterior tear.  The examiner stated that in regard to the post-service left shoulder diagnoses, which included AC joint arthrosis, impingement syndrome, left shoulder adhesive capsulitis, left shoulder bursitis, a SLAP type 2 tear of the glenoid labrum of the left shoulder, and left shoulder myofascial pain syndrome, it was his opinion that all of the aforementioned left shoulder disorders were likely consequences of the SLAP type 2 tear which had not, to date, been surgically repaired.  The injury to cause such a tear most likely would have occurred sometime after the 1996 trapezius muscle strain and before the July 2003 treatment began (in July 2003, the Veteran received a steroid injection and treatment for left trapezius muscle strain).  Thus, the examiner opined that the Veteran's currently diagnosed left shoulder disorders, as listed above, were not related to her in-service left shoulder strain which was likely acute and self-limited.  Again, providing more highly probative evidence against the claim that her service connected disability (the strain) has caused any of her current problems. 

In light of the above, the Board notes that VA compensation is limited to service-connected disabilities.  See 38 U.S.C.A. § 1155.  When assessing the degree of impairment resulting from a service-connected disability, the "use of manifestations not resulting from service-connected disease or injury in establishing the service-connected evaluation . . . [is] to be avoided."  38 C.F.R. § 4.14.  However, when it is not possible to medically separate the effects of one condition from another, VA regulations require that reasonable doubt be resolved in the veteran's favor so that all signs and symptoms be attributed to the service-connected condition.  See generally Mittleider v. West, 11 Vet. App. 181, 182 (1998).  

In this case, it appears that the Veteran's currently diagnosed left shoulder disabilities, to include AC joint arthrosis, impingement syndrome, left shoulder adhesive capsulitis, left shoulder bursitis, a SLAP type 2 tear of the glenoid labrum of the left shoulder, and left shoulder myofascial pain syndrome, are separate and not related to her service-connected left shoulder strain.  Nevertheless, regardless of whether the Veteran's current left shoulder symptomatology is related to nonservice-connected left shoulder disabilities or to her service-connected left shoulder strain, the fact remains that such symptomatology does not meet the criteria under Diagnostic Code 5201, or any other pertinent Diagnostic Code, for an initial compensable rating.  Consequently, two findings are made: (1) it is likely the Veteran's current problems are not associated with her service or her service connected disability; and (2) even if the Board assumes, agruendo, that all of the Veteran's problems with her shoulder are service-related, the evidence is against a finding that her current problems with this disability warrant a compensable evaluation under any pertinent Diagnostic Code.

The Board recognizes that the Veteran can attest to experiencing pain in her shoulder.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Nevertheless, the evidence of record does not reflect that these complaints of pain result in functional impairment of such severity so as to warrant a compensable rating for her left shoulder.  In this regard, a compensable rating is not warranted as there is no medical evidence of limitation of motion of the right arm to the shoulder level, to midway between the side and shoulder level, or to 25 degrees from the side.  Therefore, the Board finds that the Veteran is not entitled to a compensable rating for her service- connected left shoulder strain at any point in the appeal period.  The noncompensable disability evaluation is the highest rating warranted for the appeal period.  See Fenderson, 12 Vet. App. at 119.

In reaching this decision, the Board considered the doctrine of reasonable doubt. However, since there is a preponderance of evidence against the claim, the benefit of the doubt doctrine does not apply and the claim must be denied.  38 U.S.C.A.  § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding that "the benefit of the doubt rule is inapplicable when the preponderance of the evidence is found to be against the claimant"); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board has also considered whether an extraschedular rating is warranted, noting that if an exceptional case arises where ratings based on the statutory schedules are found to be inadequate, consideration of an "extra-schedular" evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities will be made.  38 C.F.R. § 3.321(b)(1).  The Court has held that the determination of whether a claimant is entitled to an extraschedular rating under § 3.321(b) is a three-step inquiry, the responsibility for which may be shared among the RO, the Board, and the Under Secretary for Benefits or the Director, Compensation and Pension Service.  Thun v. Peake, 22 Vet. App. 111 (2008).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  This means that initially there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and no referral is required.  If the criteria do not reasonably describe the claimant's disability level and symptomatology, a determination must be made whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R.  § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  See id. 

However, in this case, the medical evidence fails to show anything unique or unusual about the Veteran's left shoulder strain that would render the schedular criteria inadequate.  The record does not reflect, for example only, that the Veteran has required any hospitalizations for her left shoulder disability and there is no indication in the record that the left shoulder disability markedly interferes with her employment or daily activities, beyond what is contemplated in the rating schedule.  In this regard, the Board notes that in the October 2008 VA examination report, the Veteran stated that she worked at a VARO as a veteran's service representative.  She indicated that it was a desk job and that a recent change in desks aggravated her left shoulder pain.  However, she reported that her left shoulder pain did not prevent her from doing her job.  Thus, in the February 2008 VA examination report, although the examiner stated that the Veteran's left shoulder pain had significant effects on her occupational activities, the Board notes that he did not state that the Veteran's left shoulder disability prevented her from obtaining and/or maintaining employment.  Furthermore, it was not noted at any of the Veteran's three VA examinations that the Veteran's left shoulder strain caused symptoms or complications that were not being covered by the Veteran's service connected rating.  As such, it would not be found that the Veteran's left shoulder strain met the "governing norms" of an extraschedular rating.  Accordingly, an extraschedular rating is not warranted for left shoulder strain.  

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  The VCAA also redefined the obligations of VA with respect to the duty to assist the veteran with the claim.  Id.  In the instant case, the Board finds that VA fulfilled its duties to the Veteran under the VCAA.

VA has a duty to notify the veteran of any information and evidence needed to substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103.  The Board concludes that the January 2008 and July 2008 letters sent to the Veteran by the RO adequately apprised her of the information and evidence needed to substantiate the claim.  The RO thus complied with VCAA's notification requirements.

In order to meet the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the claimant about the information and evidence necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA notice requirements).

Additionally, on March 3, 2006, the Court issued a decision in Dingess v. Nicholson, 19 Vet. App. 473, 484, 486 (2006), which held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  

The Board finds that VA has met these duties with regard to the claim adjudicated on the merits in this decision.  There is no issue as to providing an appropriate application form or completeness of the application.  Written notice provided in January 2008 and July 2008 fulfills the provisions of 38 U.S.C.A. § 5103(a).  That is, the Veteran received notice of the evidence needed to substantiate her claim, the avenues by which she might obtain such evidence, and the allocation of responsibilities between herself and VA in obtaining such evidence.  See Beverly, 19 Vet. App. at 394, 403; see also Mayfield v. Nicholson, 19 Vet. App. 103, 109-12 (2005) (Mayfield I) rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  In addition, the aforementioned letters informed her about how VA determines effective dates and disability ratings, as required by Dingess.  

The Board also recognizes that, according to Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004), proper VCAA notice must "precede an initial unfavorable [agency of original jurisdiction (AOJ)] decision on a service-connection claim."  Written notice was provided in January 2008, prior to the appealed from rating decision, along with the subsequent notice provided in July 2008, after the decision that is the subject of this appeal.  With respect to any timing deficiency, the Board notes that the case was subsequently readjudicated in a March 2010 supplemental statement of the case and, as such, the Veteran has not been prejudiced thereby.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses a question that has not been addressed by the agency of original jurisdiction, the Board must consider whether the Veteran has been prejudiced thereby).  

During the pendency of this appeal, the Court issued a decision in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), which pertains to a greater degree of specificity with respect to notice of the criteria necessary for an increased rating.  However, this decision was recently vacated by the United States Court of Appeals for the Federal Circuit (Federal Circuit).  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (2009).  Also, since the claim on appeal is a downstream issue from that of service connection, Vazquez notice was never required.  See VAOPGCPREC 8- 2003 (Dec. 22, 2003).  The Board finds that the January 2008 and July 2008 letters substantially satisfy the current notification requirements for the claim on appeal.  As the Veteran has not indicated any prejudice caused by a content error and no such error is apparent, the Board finds no basis for finding prejudice against the Veteran's appeal of the issue adjudicated in this decision.  See Shinseki v. Sanders, 129, S. Ct. 1696 (2009) regarding the rule of prejudicial error.  On a factual basis, the Board finds that the Veteran clearly and unmistakably understands the rating criteria.   

The Veteran has been provided the opportunity to respond to VA correspondence and over the course of the appeal has had multiple opportunities to submit and identify evidence.  Furthermore, she has been provided a meaningful opportunity to participate effectively in the processing of her claim by VA, which she has done.        

VA also has a duty to assist the veteran in obtaining evidence necessary to substantiate the claim.  38 U.S.C.A. § 5103A(a) ("The Secretary shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the . . . claim").  This duty includes assisting the veteran in obtaining records and providing medical examinations or obtaining medical opinions when such are necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(b), (c), (d) (setting forth Secretary's various duties to claimant).  

VA informed the Veteran of its duty to assist in obtaining records and supportive evidence, and the Veteran received VA examinations in February 2008, October 2008, and February 2010, which were thorough in nature and adequate for the purposes of deciding this claim.  The aforementioned VA examinations revealed findings that are adequate for rating the Veteran's left shoulder strain.  Thus, the Board finds that the medical evidence of record is sufficient to resolve this appeal; VA has no further duty to provide an examination or medical opinion.  38 C.F.R. §§ 3.326, 3.327.  

Based on the foregoing, it is the Board's determination that the VA fulfilled its VCAA duties to notify and to assist the Veteran, and thus, no additional assistance or notification was required.  The Veteran has suffered no prejudice that would warrant a remand, and her procedural rights have not been abridged.  See Bernard, 4 Vet. App. at 384.

ORDER

The appeal is denied.   


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


